Name: Commission Regulation (EEC) No 76/93 of 18 January 1993 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  prices;  foodstuff
 Date Published: nan

 No L 11 /6 Official Journal of the European Communities 19. 1 . 93 COMMISSION REGULATION (EEC) No 76/93 of 18 January 1993 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 2069/92 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3)j as last amended by Regulation (EEC) No 1 1 5/92 (4), lays down the rules for the determination of prices of fresh or chilled sheep carcases on representative Community markets as well as the survey of prices of certain other qualities of sheep carcases in the Community ; Whereas the coefficients used for calculating the price of sheep carcases on representative Community markets should be adjusted in the light of the figures available with regard to sheep production ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1481 /86 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1993 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1993 . For the Commission Rene STEICHEN \ Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 2) OJ No L 215, 20. 7. 1992, p . 59. 0 OJ No L 130, 16. 5 . 1986, p. 12. (4 OJ No L 12, 18 . 1 . 1992, p. 21 . No L 11 /719 . 1 . 93 Official Journal of the European Communities ANNEX COEFFICIENTS TO BE USED IN CALCULATING THE PRICE RECORDED ON THE REPRESENTA ­ TIVE COMMUNITY MARKETS Belgium 0,32 % Denmark 0,16% Germany 5,05 % Spain 18,87 % France 14,95 % Greece 7,35 % Ireland 7,47 % Italy 4,93 % Luxembourg  Netherlands 2,52% Portugal 2,4 % Great Britain 33,58 % Northern Ireland , 2,4 %